


109 HR 5633 IH: Energy Efficient Buildings Act of

U.S. House of Representatives
2006-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5633
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2006
			Mrs. Biggert (for
			 herself, Mr. Honda,
			 Mr. Reichert,
			 Mr. Schwarz of Michigan,
			 Mr. Boehlert,
			 Mr. Gordon,
			 Mr. Ehlers,
			 Mr. Lipinski,
			 Mr. McCaul of Texas, and
			 Mr. Baird) introduced the following
			 bill; which was referred to the Committee
			 on Science
		
		A BILL
		To establish a program of demonstration and commercial
		  application of advanced energy efficiency technologies and systems for
		  buildings, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Efficient Buildings Act of
			 2006.
		2.Energy efficient
			 building grant program
			(a)Energy Efficient
			 Building Pilot Grant Program
				(1)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Secretary of Energy (in this section referred to as the
			 Secretary) shall establish a pilot program to award grants to
			 businesses and organizations for new construction of energy efficient
			 buildings, or major renovations of buildings that will result in energy
			 efficient buildings, to demonstrate innovative energy efficiency technologies,
			 especially those sponsored by the Department of Energy.
				(2)AwardsThe
			 Secretary shall award grants under this subsection competitively to those
			 applicants whose proposals—
					(A)best
			 demonstrate—
						(i)likelihood to meet
			 or exceed the standards referred to in subsection (b)(2);
						(ii)likelihood to
			 maximize cost-effective energy efficiency opportunities; and
						(iii)advanced energy
			 efficiency technologies; and
						(B)are least likely
			 to be realized without Federal assistance.
					(3)Amount of
			 grantsGrants under this subsection shall be for up to 50 percent
			 of design and energy modeling costs, not to exceed $50,000 per building. No
			 single grantee may be eligible for more than 3 grants per year under this
			 program.
				(4)Grant
			 payments
					(A)Initial
			 paymentThe Secretary shall pay 50 percent of the total amount of
			 the grant to grant recipients upon selection.
					(B)Remainder of
			 paymentThe Secretary shall
			 pay the remaining 50 percent of the grant only after independent certification
			 that operational buildings are energy efficient buildings as defined in
			 subsection (b).
					(C)Failure to
			 complyThe Secretary shall not provide the remainder of the
			 payment unless the building is certified within 6 months after operation of the
			 completed building to meet the requirements described in subparagraph (B), or
			 in the case of major renovations the building is certified within 6 months of
			 the completion of the renovations.
					(5)Report to
			 congressNot later than 3 years after awarding the first grant
			 under this subsection, the Secretary shall transmit to Congress a report
			 containing—
					(A)the total number
			 and dollar amount of grants awarded under this subsection; and
					(B)an estimate of
			 aggregate cost and energy savings enabled by the pilot program under this
			 subsection.
					(6)Administrative
			 expensesAdministrative expenses for the program under this
			 subsection shall not exceed 10 percent of appropriated funds.
				(b)Definition of
			 energy efficient buildingFor purposes of this section the term
			 energy efficient building means a building that—
				(1)achieves a reduction in energy consumption
			 of—
					(A)at least 25
			 percent for new construction, compared to the energy standards set by the 2004
			 International Energy Conservation Code (in the case of residential buildings)
			 or ASHRAE Standard 90.1–2004; or
					(B)at least 20
			 percent for major renovations, compared to energy consumption before
			 renovations are begun; and
					(2)is
			 constructed or renovated in accordance with the most current, appropriate, and
			 applicable voluntary consensus standards, as determined by the Secretary, such
			 as those listed in the assessment under section 914(b), or revised or developed
			 under section 914(c), of the Energy Policy Act of 2005.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary for carrying out this section $10,000,000 for each of the fiscal
			 years 2008 through 2012.
			
